     Case 3:21-cv-00698-MCR-HTC Document 11 Filed 07/27/21 Page 1 of 2

                                                                           Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



EDWARD L. BASKIN,
      Plaintiff,

v.                                               CASE NO. 3:21cv698-MCR-HTC

AARON LEAVINS, et al.,
      Defendants.
                                           /

                                   O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 23, 2021, ECF No. 10, which recommends this case be

dismissed without prejudice as malicious for Plaintiff's abuse of the judicial process

and failure to comply with Court orders. The parties were given time to file

objections to the Report and Recommendation.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Report and Recommendation, ECF No. 10, is

           adopted and incorporated by reference in this Order.
     Case 3:21-cv-00698-MCR-HTC Document 11 Filed 07/27/21 Page 2 of 2

                                                                           Page 2 of 2


     (2) This case is DISMISSED WITHOUT PREJUDICE as malicious for

        Plaintiff's abuse of the judicial process and for failure to comply with Court

        orders.

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 27th day of July 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv698-MCR-HTC
